iN THE SUPREME COURT OF PENNSYLVAN|A
NI|DDLE D|STRICT

|N RE: APPL|CAT|ON OF JOSH : No. 196 lV|i\/i 2018
SHA|;’|RO1 ATTORNEY GENERAL OF '
THE CO|V||V|ONWEALTH OF
PENNSYLVANI)'Ar REQUEST|NG AN
ORDER D|RECTING THAT AN
ADD|T|ONAL iViULT|COUNTY :
|NVEST|GAT|NG GRAND JURY HAV|NG :
STATEW|DE JUR|SD|CT|ON BE '
CONVENED
M

AND NOW, this 31St day of December, 2018, upon consideration of the
App|ication of Josh Shapiro, Attorney Generai of the Cornrnonwea|th of F’ennsy|vanial
and it appearing to the Court that the granting of the App|ication is appropriate under the
investigating Grand Jury Act, 42 Pa.C.S. §§ 4541 et seq., it is hereby ORDERED as
follows:

1. The Attorney Genera|’s App|ication requesting an Order directing that an
additional multicounty investigating grand jury having statewide jurisdiction (“Forty-
Fourth Statewide investigating Grand Jury”) be convened is hereby GRANTED.

2. The i-icnorabie Lii|ian H. Ransom, First Judicia| District, Phi|adeiphia
County, Pennsy|vania, is hereby designated as Supervising Judge of the Forty-Fourth
Statewide investigating Grand Jury. A|| applications and motions relating to the work of
the Forty~Fourth Statevvide investigating Grand Jury_inc|uding motions for disclosure
of grand jury transcripts and evidence-sha|i be presented to the Supervising Judge.

With respect to investigations, presentrnents1 reports, and a|| other proper activities of

the Forty"Fourth Statewide investigating Grano| Jury, Judge Ransorn1 as Supervising

Judge, shall have jurisdiction over all counties throughout the Comrnonwealth of
Pennsyivania Judge Ransom may temporarily designate another jurist who has been
appointed by this Court as the Supervising Judge of a multicounty investigating grand
jury having statewide jurisdiction to serve as Acting Supervising Judge of the Forty-
Fourth Statewide investigating Grand Jury when Judge Ransom is absent or otherwise
unavailable

3. l\/lontgomery County is designated as the location for the Forty-Fourth
Statewide investigating Grand Jury proceedings

4. The Court Administrator of Pennsyivania is directed to draw six counties at
random from the Eastern District of Pennsyivania pursuant to the provisions of Ru|e
241(A)(1) and 241(0)(2) of the Pennsyivania Ru|es of Crimina| Procedure, and these six
counties, plus i\/lontgomery, shall together supply jurors for the Forty-Fourth Statewide
investigating Grand Jury.

5. The Court Administrator of Pennsyivania is directed to obtain the names
and addresses of persons residing in the aforesaid counties who are eligible by law to
serve as grand jurors pursuant to the provisions of Ru|e 241(A)(2) of the Pennsyivania
Ru|es of Criminai Procedure.

6. The total of such names of prospective jurors to be collected shall be two
hundred1 of which fifty shall be selected at random and summoned by the Couri
Administrator of Pennsyivania to l\/lontgomery County. The Supervising Judge shall
impanel the Forty~Fourth Statewide investigating Grand Jury from this panel of fifty

prospective jurors. if it becomes necessary, additional prospective jurors shall be

196 iVi|V| 2018 - 2

summoned by the Supervising Judge from among the remaining one hundred fifty
prospective jurors.

7. The Forty-Fourth Statewide investigating Grand Jury will remain in
session for not more than eighteen months following the date that it is impaneled by the
Supervising Judge.

8. The Attorney Genera| of the Commonwealth of Pennsyivania, or his
designee in charge of the Forty-Fourth Statewide investigating Grand Jury, may applyl if
necessary, to the Supervising Judge for an extension of the term of the Forty-Fourth
Statewide investigating Grand Jury for an additional period of up to six months, if, at the
end of its original term, the investigating Grand Jury determines by majority vote that it
has not completed its business The Forty-Fourth Statewide investigating Grand Jury’s
term, including any extension thereofl shall not exceed twenty-four months from the
date it was originally impaneled by the Supervising Judge.

9. |n addition to maintaining control of transcripts and evidence as provided
by Ruie 229 of the Pennsyivania Rules of Criminal P-rocedure and controlling disclosure
of matters occurring before the Forty-Fourth Statewide investigating Grand Jury as
provided by 42 Pa.C.S. §4549, the Supervising Judge shall have the same duties and
powers relating to maintaining grand jury secrecy with respect to each prior Statewide
investigating Grand Jury convened in l\/iontgomery County or any other county identified

in Ruie 241(0)(2)_

é. t
T OiVlAS G. SAYLO
Chief Justice of Pennsyivania

196 N||V| 2018-3